--------------------------------------------------------------------------------

EXHIBIT 10(s)(1)

CLECO CORPORATION
EMPLOYEE STOCK PURCHASE PLAN

Amendment No. 1

Whereas, Cleco Corporation, a corporation organized and existing under the laws
of the State of Louisiana (the "Company"), maintains the Cleco Corporation
Employee Stock Purchase Plan, first effective as of October 1, 2000 (the
"Plan"), which Plan is intended to be an employee stock purchase plan within the
meaning of Sections 421 and 423 of the Internal Revenue Code of 1986, as
amended;

            Whereas, the Compensation Committee of the Board of Directors of the
Company possesses the authority to amend the Plan pursuant to Section 6.1
thereof, and such committee has now authorized the amendment of the Plan;

            Now, Therefore, effective as of the dates set forth below, the Plan
shall be amended as follows:

I.
Definitions

            Effective as of May 7, 2001, Section 1.5 of the Plan shall be
amended and restated as follows:

"1.5      Common Stock means $1.00 par value voting common stock issued by the
Company."

II.
Limitations on the Acquisition of Shares

Effective as of October 1, 2003, Section 2.3 of the Plan shall be amended and
restated in its entirety as follows: 

"2.3      Individual Limits.  A Participant shall not: 

a.         With respect to any Plan Year, acquire Common Stock with an aggregate
Fair Market Value that exceeds $25,000; such amount shall be determined with
reference to the Fair Market Value of Common Stock as of the date on which each
Option is granted and such limitation shall be construed in accordance with Code
Section 423(b)(8) and the regulations promulgated thereunder; and

b.         With respect to any Offering Period, acquire Common Stock in excess
of the Maximum Share Amount.  The term "Maximum Share Amount" shall mean a fixed
number of shares of Common Stock or a fixed dollar amount, as designated by the
Committee.  Once established, the Maximum Share Amount shall apply

--------------------------------------------------------------------------------

 

with respect to all succeeding Offering Periods, until modified by the
Committee."

Effective as of October 1, 2003, the following Section 4.10 shall be added to
the Plan, to read in its entirety as follows:

"4.10    Shares Available for Issuance.  If the aggregate number of shares to be
purchased as of the last day of an Offering Period exceeds the number of shares
then available for issuance hereunder, such remaining shares shall be issued pro
rata among all Participants.  Any amount credited to a Participant's Ledger
Account as of the end of such Offering Period shall be returned to the
Participant as soon as practicable after the end of such period, without
interest."

  III.
Voting

Effective July 1, 2000, the following paragraph shall be added to Section 4.5 of
the Plan, to read in its entirety as follows:           

"Each Participant shall be entitled to vote the number of shares of Common Stock
issued hereunder. If and to the extent such shares are held by a custodian or
other recordkeeper pending certification, as soon as administratively feasible
before each annual or special shareholders meeting of the Company, such
custodian or recordkeeper (or a designee thereof) shall furnish to each
Participant a copy of any proxy solicitation material furnished to shareholders
of the Company, together with a form requesting confidential instructions on how
Common Stock allocable to such Participant is to be voted. Upon timely receipt
of such instructions, the custodian or recordkeeper (or such designee) shall
vote the securities as instructed.  The instructions received from each
Participant shall be held in confidence and shall not be divulged or released to
any person, except to the extent necessary to implement the provisions of this
Section 4.5."

This Amendment No. 1 was adopted by the Compensation Committee of the Board of
Directors of Cleco Corporation on January 22, 2004, and executed in multiple
originals, this 26th day of January, 2004.

CLECO CORPORATION


By: /s./Catherine C. Powell
Its: Sr. V.P. - Employee Services

2

--------------------------------------------------------------------------------

 